 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   AMY GILMAN, on behalf of herself and             No. 1:19-cv-01112-DAD-EPG
     all others similarly situated,
12
                        Plaintiff,
13                                                    ORDER GRANTING DEFENDANT’S
             v.                                       MOTION AS UNOPPOSED
14
     ELECTRONIC RECYCLERS                             (Doc. No. 5)
15   INTERNATIONAL, INC.,
16                      Defendant.
17

18           On August 26, 2019, defendant Electronic Recyclers International, Inc. filed a motion to

19   compel arbitration and to dismiss this action. (Doc. No. 5.) The motion is set for hearing on

20   October 16, 2019. (Doc. No. 6.) However, on October 1, 2019, counsel for plaintiff Amy

21   Gilman filed a statement of non-opposition to defendant’s motion pursuant to Local Rule 230(c),

22   stating that plaintiff did not oppose defendant’s motion to compel arbitration and to dismiss the

23   action. (Doc. Nos. 8, 9.)

24           Pursuant to Federal Rule of Civil Procedure 78(b) and Local Rule 230(g), the court deems

25   the motion to compel arbitration and to dismiss the action suitable for decision without argument

26   and hereby vacates the October 16, 2019 hearing on the motion. Having considered the parties’

27   /////

28   /////
                                                      1
 1   briefing, and good cause appearing, defendant’s motion to compel arbitration (Doc. No. 5) will be

 2   granted as unopposed.

 3   IT IS SO ORDERED.
 4
        Dated:    October 3, 2019
 5                                                      UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
